Citation Nr: 1623545	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  08-29 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 26, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 3, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted entitlement to service connection for PTSD and assigned an initial 30 percent disability rating, effective April 27, 2006.

In a June 2009 rating decision, the RO denied entitlement to a TDIU and increased the assigned rating for PTSD to 50 percent, effective January 26, 2009, which did not satisfy his appeal as to that issue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2011, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  (In December 2014, the Board notified the Veteran that the VLJ who conducted the July 2011 hearing was no longer employed by the Board and offered him the opportunity to testify at a new hearing.  The Veteran replied the same month, indicating that he did not wish to appear for another hearing.)

In an October 2011 decision, the Board, in pertinent part, granted an initial 50 percent rating for the Veteran's PTSD effective from April 27, 2006, and denied a rating higher than 50 percent for the entire appeal period.  At that time the Board also remanded the claim for a TDIU to the agency of original jurisdiction (AOJ) for additional development.  The Veteran appealed the Board's October 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court vacated that part of the Board's October 2011 decision that denied an initial rating in excess of 50 percent for PTSD for the entire appeal period, and remanded the case to the Board for further proceedings consistent with a January 2012 Joint Motion for Partial Remand.  In August 2012, the Board remanded the claim for an increased rating for PTSD to the AOJ for additional development.

In a February 2013 rating decision, the AOJ granted a total (100 percent) disability rating for PTSD, effective January 26, 2009.

In a May 2013 decision, the Board denied the claim of entitlement to an initial rating in excess of 50 percent for PTSD prior to January 26, 2009.  At that time, the Board again indicated that the claim for a TDIU prior to January 26, 2009 still required development and adjudication.

The Veteran appealed the Board's May 2013 decision denying a disability rating in excess of 50 percent for PTSD prior to January 26, 2009 to the Court.  In an April 2014 Order, the Court vacated the portion of the Board's May 2013 decision that denied an initial rating in excess of 50 percent for PTSD prior to January 26, 2009, and remanded the case to the Board for further proceedings consistent with an April 2014 Joint Motion for Partial Remand.

Meanwhile, in a February 2014 decision, the Board had granted a TDIU for the period from September 3, 2008 to January 26, 2009 and denied a TDIU prior to September 3, 2008.  An October 2014 rating decision by the Boise, Idaho RO, which currently  has jurisdiction of this case, effectuated the February 2014 Board decision, awarding a TDIU, effective September 3, 2008.

The Veteran appealed the Board's February 2014 decision to the Court.  In a November 2014 Order, the Court vacated the portion of the Board's February 2014 decision that denied entitlement to a TDIU prior to September 3, 2008, and remanded the case to the Board for further proceedings consistent with a November 2014 Joint Motion for Remand.

In March 2015, the Board remanded both the PTSD rating issue and the TDIU issue to the RO for additional development to ensure compliance with the terms of the November 2014 Joint Motion and to ensure that the evidentiary record was made complete with respect to both issues.

The Board notes that each of the prior Board actions in this appeal have been issued by Veterans Law Judges other than the undersigned.  This case has recently been reassigned to the undersigned Veterans Law Judge for final appellate review.


FINDINGS OF FACT

1.  It is reasonably shown that throughout the appeal period (prior to January 26, 2009), the Veteran's PTSD was manifested by symptoms productive of total occupational and social impairment.

2.  As this decision grants a total rating for PTSD for the entire evaluation period prior to January 26, 2009, there is no controversy for the Board to address with respect to the matter of a TDIU rating for the period prior to September 3, 2008.


CONCLUSIONS OF LAW

1.  A 100 percent schedular rating is warranted for the Veteran's PTSD throughout the period under consideration (i.e., prior to January 26, 2009).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2015).

2.  The Board's grant of a total schedular rating (for the Veteran's single service-connected disability) for the entire period under consideration (prior to January 26, 2009) renders moot the matter of entitlement to a TDIU for the period prior to September 3, 2008.  38 U.S.C.A. §§ 7104, 7105 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the full benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist oversight is harmless.

The Board briefly notes that the November 2014 Joint Motion and the March 2015 Board remand directed attention to evidence referenced in the record that had apparently been lost from the Veteran's claims-file.  In August 2015, the Veteran submitted a signed written statement emphasizing that any references to this evidence (a statement from "Reverend R.H. Hale") in his claims-file are erroneous, that no such evidence pertinent to this appeal has ever existed, and the referenced document likely pertained to a different case and has likely been correctively re-filed.  The Board considers this matter to now be resolved, especially in light of the fact that this Board decision now grants the full benefit being sought in this appeal.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks assignment of a disability rating in excess of 50 percent for his service-connected PTSD for the period prior to January 26, 2009 (the date from which the Veteran's current 100 percent rating has been assigned).  The effective date for the award of service connection for PTSD is April 27, 2006; this effective date assignment for service connection is not on appeal in this matter.  Accordingly, the period for which a PTSD rating in excess of 50 percent may be considered in this case is from April 27, 2006 to January 26, 2009.  Additionally, the Veteran seeks assignment of a TDIU for the period prior to September 3, 2008 (the date from which the Veteran's existing TDIU has been assigned).  As PTSD is the only disability for which service-connection is currently in effect for the Veteran, the period for consideration for the TDIU also begins with the April 27, 2006 effective date.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The April 2014 Joint Motion

The April 2014 Joint Motion first directs attention to the May 2013 Board decision's finding that (as summarized in the Joint Motion): "Appellant's issues with work were mainly the result of his nonservice-connected ("NSC") Bi-polar disorder."  As discussed below, the Board's new analysis of this appeal revisits the question of whether the Veteran's pertinent psychiatric symptoms can be separated into service-connected and nonservice-connected psychiatric impairment in this case.

The April 2014 Joint Motion also directs attention to a number of important facts and indications of record concerning the details of the Veteran's mental health impairment during the period for consideration in this appeal.  "[A] September 2008 VA treatment record states that, although Appellant was close with his brother in law, he could not work due to his PTSD, and was socially isolated, with avoidance of people and social settings."  Additionally, the Joint Motion points out that "the September 2008 statement also notes that Appellant has great difficulty leaving the house, is suffering from hallucinations/delusions, and can barely perform simple tasks, again something that could complicate social functioning [emphasis in Joint Motion's original text]."  The Joint Motion cites a "September 2008 [statement] from Appellant's wife noting that Appellant has 'consistently avoided any kind of crowds, even small groups of people i.e.; family gatherings, neighbors, going out, etc.,' and 'continues to avoid family and friend contact, is distrustful of almost everyone....  [He] rehearses what he is going to say or otherwise will not talk or be communicative [emphasis presented in Joint Motion's original text].'"  The Joint Motion explains that "[t]he parties agree that evidence indicating that Appellant avoided nearly all people or social settings, had great difficulty in leaving his house to go into public, and had hallucinations should be addressed in determining if he could establish or maintain social relationships, an element of the next higher rating."

Additionally, the April 2014 Joint Motion identified a concern with regard to the Board's prior finding that the Veteran had "denied hallucinations, obsessions, delusions, paranoia, and homicidal ideation," and the April 2014 Joint Motion directly concluded that "this is not an accurate reflection of the record."  In this regard, the April 2014 Joint Motion discusses that "[t]he evidence of record shows that during the relevant period the Appellant did appear to have obsessional rituals," and cites a November 2007 VA mental health medication management note "stating that deviating from his very rigid structure caused him to become stressed, irritable, and angry).  The April 2014 Joint Motion also cited a November 2007 letter from a Dr. Haley of VA "noting that if Appellant's routine became unstructured it could negatively impact his mental health."

The April 2014 Joint Motion further discussed the presence of significant "evidence showing that Appellant also had hallucinations, delusions, and paranoia," specifically citing a November 2006 VA mental health medication management note in which "the Appellant discussed not going out much and being distrustful of people," a September 2008 VA mental health medication management record noting "there has been recent increase in seeing shadows or movement in his peripheral vision," and a November 2008 VA mental health medication management note showing "the Appellant reported an incident of seeing a shadow in his peripheral vision while driving and almost swerved to avoid it."

Furthermore, and significantly, the April 2014 Joint Motion concluded that "the Board erred in its reasons or bases when it concluded that Appellant did not meet the criterion of 'suicide.'"  The April 2014 Joint Motion explained the concern that the Board had acknowledged the Veteran's "suicidal ideation" but the Board concluded that the pertinent criterion for a higher rating were not met because "he never developed a plan to act."  The April 2014 Joint Motion presents multiple important points for consideration in this regard.  First, the April 2014 Joint Motion observes that "the language of the regulation only lists suicidal 'ideation,' not a 'plan,' as the criterion.  Second, the April 2014 Joint Motion concludes that the Board's prior factual finding itself (that the Veteran "never developed a plan to act" upon suicidal ideation) is "at odds with actual evidence of record...."  The April 2014 Joint Motion presents a significant quotation from a January 2009 VA examination report:

[The Veteran] stated that he has never attempted suicide, however, he has mentioned thoughts of harming himself, but he has never actually followed through.  He has developed a plan using medication or weapon.  He experiences suicidal ideation at a significant level, but stated he has no intention of harming himself.  He also mentioned that when he was living in Tucson, he had a plan for driving off a cliff, but never executed the plan.  [Emphasis as supplied by the April 2014 Joint Motion]

Finally, the April 2014 Joint Motion concluded that "the Board made a similar error in its reasons or bases regarding its evaluation of the Appellant's judgment, where it stated that although 'judgment and insight was limited it remained intact.'"  The Joint Motion points out that "[t]here is no requirement in the 70 percent rating criteria that judgment needs to be completely absent in order to qualify as a criterion for a 70 percent rating, as the regulation simply speaks to a 'deficiency' in the area of judgment."

The April 2014 Joint Motion, endorsed by the Court, instructed that "VA is obligated to conduct a critical examination of the justification for its previous decision.

The Board has now completed a fresh review of the entire evidentiary record, including with careful attention to the concerns raised by the April 2014 Joint Motion.

Establishing the Scope of the Service Connected Psychiatric Symptoms

One question the Board must consider is the extent to which there exists any ascertainable distinction between the Veteran's service-connected psychiatric symptoms and other psychiatric symptoms that may be wholly or partly attributable to non-service-connected pathology.  The Court has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue is to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board notes that a September 2006 VA psychiatric examination report shows that the Veteran was diagnosed with both bipolar mood disorder (specifically indicated to be not the result of military service) and PTSD (the established service-connected diagnosis).  This September 2006 VA examiner states: "I do not believe that his posttraumatic stress disorder symptoms, by themselves, would interfere with gainful employment."  However, the Board finds that the report does not provide information allowing the Board to clearly attribute any the pertinent psychiatric symptomatology to the bipolar disorder rather than to the service-connected PTSD.  The report shows that the Veteran had experienced "clear periods of remission" with regard to the bipolar disorder but that he "denied any periods of remission in terms of posttraumatic stress disorder symptoms."  Additionally, the report indicates that when the bipolar disorder was more active "his posttraumatic stress disorder symptoms were worse.  He was worried and anxious, and had more frequent nightmares....  [W]hen his mood was unstable, he had worsening nightmares and worse anxiety in terms of PTSD symptoms."  The report indicates that the "bipolar mood disorder symptoms are very stable," and that when "his bipolar mood disorder symptoms were worse, he reported some worsening posttraumatic stress disorder, anxiety, and nightmares."  The VA examiner assigned a Global Assessment of Functioning (GAF) score of 55 for the bipolar mood disorder, a GAF score of 63 for service-connected PTSD, and an overall GAF score of 55.  Although the Board recognizes the distinction between the service-connected and nonservice-connected diagnoses presented, the Board is unable to identify in this report a basis for identifying particular significant aspects of the Veteran's pertinent psychiatric symptomatology that is clearly distinguishable from his service-connected PTSD.

A September 2008 VA mental health medication management report discusses that the Veteran's bipolar disorder "has remained fairly stable since a psychotic break a number of years ago."  The report discusses that the Veteran had previously experienced "clear paranoid delusions about believing that people were hiding from him for purpose of ambushing him," and that "[h]e now notes that there has been recent increase in seeing shadows or movement in his peripheral vision."  "Although he 'knows' there is nothing truly there, he still reacts."  Notably, the authoring psychiatrist concludes: "In my assessment, this man cannot work to support himself due to chronic, persistent symptoms of his PTSD."

At the end of the period on appeal, a January 2009 VA psychiatric examination report notes that the Veteran "related that he believes his bipolar disorder has been managed for the past several years with medication, but that his symptoms of post-traumatic stress disorder have elevated...."  The January 2009 VA examiner states that the Veteran "is considered unemployable due to the combination of the 2 illnesses with post-traumatic stress disorder and bipolar illness."  Significantly, the VA examiner explained: "Current symptoms are associated with both bipolar disorder, with depressed features, and post-traumatic stress disorder, however, I would have to resort to mere speculation to determine which one at any given time causes difficulty with his ability to be employed."  Later, the VA examiner states: "While it appears that bipolar-I symptoms are severe, post-traumatic stress  disorder symptoms appear to be more moderate, but at present, he is unemployable due to the combination ....  I would have to resort to mere speculation to determine if one is more significant than the other in preventing employment at this time [emphasis added]."  The January 2009 VA examiner goes on to offer a discussion attempting to compare the relative impacts of the two diagnoses, but all under the preface that such a comparison features speculation into a matter that is not medically clear.  Moreover, the attempt to compare the impacts of the two diagnoses is expressed in general terms of degree, and repeatedly suggesting that the Veteran's bi-polar symptoms are "now under control," and the PTSD symptoms are "still present."  The January 2009 VA examination report does not identify specific pertinent symptoms during the pertinent period as distinctly attributable to the nonservice-connected diagnosis rather than to the PTSD.

It is notable that the February 2013 RO rating decision that assigned a 100 percent rating for PTSD specifically concluded that the evidence did not permit finding a clear distinction between the service-connected and nonservice-connected etiologies of the pertinent symptoms in this case.  The Board agrees with this finding, and further finds that no such distinction can be sufficiently made for the period prior to January 26, 2009 either.

The Board finds that the pertinent evidence of record does not allow the Board to identify any psychiatric symptoms pertinent to the applicable rating criteria under Diagnostic Code 9411 that may be clearly attributed to nonservice-connected disability as distinct from the service-connected PTSD on appeal.  Accordingly, for the purposes of this analysis, all pertinent signs and symptoms shall be attributed to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

PTSD Rating For the Period Prior to January 26, 2009

Having established that the Board may now consider the Veteran's entire psychiatric symptomatology in determining the appropriate service-connected compensation rating for assignment, the Board turns to the matter of determining whether the Veteran's psychiatric symptoms more nearly approximated the severity of impairment contemplated by the criteria for a rating in excess of 50 percent prior to January 26, 2009.  The Board finds that the concerns and evidence to which the April 2014 Joint Motion directed attention (discussed above) present an accurate accounting of key evidence of record for the period.  Very briefly, the Board finds that the evidence discussed by the April 2014 Joint Motion in this regard presents a sufficient indication of the presence of impairment more nearly approximating the criteria for at least a 70 percent rating under Diagnostic Code 9411.  The discussed evidence reasonably indicates, prior to January 26, 2009 , the presence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as contemplated by Diagnostic Code 9411's description of impairment warranting a 70 percent schedular rating.  The Board finds that none of the other evidence from the period prior to January 26, 2009 substantially and persuasively contradicts the indications of the evidence discussed above in this regard.

The Board has further considered whether a rating in excess of 70 percent is warranted for the period prior to January 26, 2009.  On this question, the Board again notes that the RO has already established that the Veteran's psychiatric impairment has met the criteria for a 100 percent schedular rating since January 26, 2009.  The RO's February 2013 rating decision specifically found the requisite "Total occupational and social impairment," including by citing the January 2009 VA examination report's "assessment of your current functioning."

Furthermore, it is significant that a February 2014 Board decision granted entitlement to a TDIU on the basis of the Veteran's PTSD (the lone service-connected disability) with an express finding establishing that "From September 3, 2008 ... the Veteran was unable to secure and follow a substantially gainful occupation because of PTSD."

Resolving reasonable doubt in the Veteran's favor, the Board finds that the level of psychiatric impairment shown for the period prior to January 26, 2009 is reasonably comparable to the level of psychiatric impairment shown for the period therefrom, which has already been recognized by VA as manifesting in "Total occupational and social impairment."  A September 2008 VA mental health medication management report shows the authoring psychiatrist's direct conclusion: "In my assessment, this man cannot work to support himself due to chronic persistent symptoms of his PTSD."  The report cites that the Veteran's "quite debilitating symptoms" included a "great deal of difficulty leaving the house, especially going to areas crowded with a lot of people," "panic attacks," "hypervigilant," "has poor concentration," "cannot follow complex directions," "becoming so anxious and stressed that he could not complete tasks at all," "nightmares," and "seeing shadows or movement in his peripheral vision [when] he 'knows' there is nothing truly there, he still reacts."  The Board notes that the Veteran has already established entitlement to a TDIU on the basis of the unemployability due to PTSD shown in this evidence.

The Board observes that an April 1993 determination by the Social Security Administration (SSA) determined that the Veteran has been disabled by psychiatric impairment since June 1992.  While the  SSA disability finding is not binding on VA, it is material probative evidence on the claim for an increased rating based upon impairment of occupational function.

The September 2006 VA examination report describes the Veteran being stable much of the time in a number of respects, but also discusses significant impairment at other times, such as: declining short term memory, "has gone 2-3 days without sleeping," "pressured speech," "racing thoughts," "paranoid ideation that the government was trying to hurt him," "ideas of reference in terms of messages from the TV and radio," and "episodes of auditory hallucinations."  The Board recognizes that these symptoms may describe, at least in part, symptomatology related to the Veteran's nonservice-connected bi-polar disorder.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that these symptoms reflect impairment that cannot be clearly distinguished from his service-connected pathology on the basis of the available evidence of record.

A November 2006 VA mental health medication management note shows that the Veteran described experiencing distressing nightmares associated with his service, "not going out much," "being distrustful of people," "keeping his back to the wall," "not sitting with his back to the door."  This November 2006 report also indicates that the Veteran's judgment and insight were both "limited ... by his current illness."

A November 2007 letter from the Veteran's treating VA psychiatrist explains that the Veteran suffered from "multiple symptoms including irritability, anger, nightmares, avoidance, distrust, numbing, hypervigilance, and hyperarousal symptoms just to name a few.  These symptoms make it difficult for [him] to maintain stability and keep his current functioning."

Although the Veteran appears to have denied any history of suicidal ideation at times during the period prior to January 26, 2009, including as indicated in the September 2006 VA examination report, the Board notes that the January 2009 VA examination report (a key basis for the existing assignment of the 100 percent rating, in effect from the date of the January 26, 2009 examination) shows that the Veteran not only "experiences suicidal ideation at a significant level," but that this symptomatology dated back to "when he was living in Tucson, he had a plan for driving off a cliff...."  The Veteran's VA medical records show that the Veteran lived in Tucson as recently as 2005, and suggest that he moved away from Tucson in late 2005 or early 2006.  In this light, the Veteran's significant January 2009 account of his history suicidal ideation describes symptomatology that did not begin in 2009 but, rather, is suggested to have existed throughout the period prior to January 26, 2009.

In light of the fact that the Board's analysis in this case finds that there is no sufficiently clear basis for significantly differentiating pertinent service-connected psychiatric impairment from nonservice-connected psychiatric impairment during the appeal period (discussed above), the Board finds it notable that the overall GAF scores assigned in the January 2009 VA examination report ("50") and the September 2006 VA examination report ("55") are reasonably near to each other, further suggesting that the Veteran's impairment of functioning was not very markedly different around the beginning of the period on appeal as it was by the time of the current assignment of a 100 percent disability rating.

The Board notes that the contemporaneous evidence from the period prior to January 26, 2009, including the mental status evaluation section of the September 2006 VA examination report, presents a disability pictures without many of the symptoms listed in the criteria for a 100 percent disability rating for PTSD.  Ratings are assigned according to the manifestation of particular symptoms; however, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds that the pertinent findings prior to January 26, 2009 are essentially compatible with the similar findings presented in mental status evaluation section of the January 2009 VA examination report and other evidence during the more recent period for which the Veteran is already recognized by VA as having suffered "total social and occupational impairment" warranting a 100 percent schedular rating for PTSD.

The Board acknowledges that there are some conflicting indications of record, and that the evidence does not present unequivocal clarity as to the nature and severity of the Veteran's psychiatric impairment details for the period prior to January 26, 2009.  However, overall, the Board finds that the evidence reasonably reflects a level of impairment with pertinent symptomatology most nearly approximating the "total social and occupational impairment" already established and recognized by VA for the period beginning January 26, 2009.

In summary, based on the evidence discussed above, and affording the Veteran the benefit of all reasonable doubt, an initial 100 percent rating is warranted in this case throughout the period prior to January 26, 2009.  While some of the individual symptoms experienced by the Veteran during the pertinent period arguably resemble those listed as examples in the rating criteria for various rating levels, the Board finds that the pertinent psychiatric symptoms present an overall disability picture most consistent with "total social and occupational impairment," reasonably consistent with the total social and occupational impairment already recognized by VA from January 26, 2009, onward.  38 C.F.R. § 4.130; see Fenderson v. West, 12 Vet. App 119 (1999).  The Veteran is entitled to a 100 percent rating for PTSD for the period prior to January 26, 2009; his claim is granted in full.

As the Veteran's service-connected PTSD warrants a 100 percent rating throughout the period under consideration, the matter of an extraschedular rating is moot.  As a 100 percent schedular rating for PTSD (the Veteran's lone service-connected disability) is being granted for the entire period for which a TDIU rating is sought, the matter of entitlement to a TDIU rating (i.e., a total rating under alternate criteria) during this period is rendered moot by this decision.


ORDER

Entitlement to an initial 100 percent rating for the service-connected PTSD for the period prior to January 26, 2009 is granted, subject to the controlling regulations governing monetary awards.

The appeal seeking a TDIU rating prior to September 3, 2008 is dismissed as moot.



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


